Citation Nr: 1028829	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to February 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 


FINDINGS OF FACT

1.  There is no evidence that the Veteran suffered from malaria 
in service or that he currently suffers from malaria or the 
residuals thereof.  

2.  The Veteran did not suffer from tinnitus in service and does 
not currently suffer from tinnitus.  

3.  The Veteran did not serve in the Republic of Vietnam and 
there is no evidence that his diabetes mellitus had onset in 
service or was caused or aggravated by his active military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
malaria have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2009).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2009).  

3.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1110, 1112, 
1131 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
malaria, tinnitus, and diabetes mellitus.  Service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009). 

Malaria

The Veteran's service treatment records and post service 
treatments are negative for any diagnosis of or treatment for 
malaria and there is no evidence that the Veteran currently 
suffers from malaria or the residuals thereof.

Service treatment records do show that the Veteran was treated 
for dengue fever in July 1966 while stationed in Thailand, but 
the Veteran's October 1980 separation examination notes that that 
this illness resolved without residuals.  The Veteran has 
presented no evidence that his bout of dengue fever resulted in 
any chronic health problems, including malaria.

As the Veteran has presented no evidence of a disease or injury 
in service or a current disability, entitlement to service 
connection for malaria is denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Tinnitus

The Veteran's service treatment records are negative for 
complaints of or treatment for tinnitus.  At separation from 
service, the Veteran's hearing was normal.  Post-service, there 
is no evidence that the Veteran suffers from tinnitus until April 
2007 when he filed his claim for service connection.  The Board 
must find the absence of any complaints of tinnitus in service or 
for many years after service provides highly probative evidence 
against the Veteran's claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period of 
absence of complaints).  

In August 2007, the Veteran was afforded a VA audiological 
examination.  He denied complaints of tinnitus or hearing loss.  
He described military noise exposure from aircraft and 
generators, as well as post service noise exposure as an 
electrician on constructions sites and from riding motorcycles.  
Audiometric testing indicated mild, asymmetrical high frequency 
sensorineural hearing loss, but the Veteran did not meet the 
criteria for a hearing loss disability under VA regulations and 
the Veteran's ears were otherwise normal.  The examiner concluded 
based on these test results, the Veteran's reported history, and 
a review of the claims folder that the Veteran's hearing loss 
less likely than not began with noise exposure in the military.  
She noted that the Veteran was not claiming either tinnitus or 
hearing loss at the examination.  

Based on the above evidence, the Board finds that entitlement to 
service connection for tinnitus must be denied.  First, it is 
unclear whether the Veteran currently suffers from tinnitus, 
given that he denied that he had tinnitus to the August 2007 VA 
examiner.  

Additionally, even assuming that the Veteran does currently 
suffer from tinnitus, there is no evidence that this disability 
had onset in service or is related to the Veteran's military 
service.

While the Veteran has stated that he was exposed to acoustic 
trauma in service, VA does not grant service connection just for 
that reason.  Rather, the Veteran must show that his in-service 
noise exposure caused a disability, such as hearing loss or 
tinnitus before service connection can be granted.  Here, there 
is no evidence of tinnitus in service or for over twenty five 
years after service, and the Veteran has also reported post-
service occupational and recreational noise exposure.  Thus, for 
all the above reasons, entitlement to service connection for 
tinnitus is denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Diabetes Mellitus

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
the following diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes (also 
known as Type II diabetes mellitus); Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea); and, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  39 
U.S.C.A.  § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

The Veteran has claimed that while he was stationed in Cambodia, 
he made trips into Vietnam to install communications sites.  
While the Veteran's service personnel records and service 
treatment records confirm that he served in Thailand and Cambodia 
and show his military occupational specialty at the time to be a 
communication relay center equipment repairman, they do not 
corroborate his assertions that he traveled to the Republic of 
Vietnam.  

The Veteran has submitted pay and tax records showing that he 
received hostile fire pay while stationed in Cambodia and that 
his income taxes were adjusted "for service in Vietnam", but it 
appears that these records merely reflect that the Veteran served 
in southeast Asia during the Vietnam War.  The Board does not 
consider them to be proof that the Veteran actually set foot in 
Vietnam.  With regard to "Project 404", these records, provided 
by the Veteran himself, only cite to Thailand, providing more 
evidence against the claim that he was in Vietnam.   

The Board must find that the Veteran's statements regarding 
service in Vietnam are outweighed by the service records, which 
clearly provide evidence against such a finding.

Accordingly, entitlement to service connection cannot be granted 
on a presumptive basis; however, the Board has also considered 
whether service connection for diabetes mellitus can be granted 
on a direct basis.

The Veteran's service treatment records are negative for any 
evidence of diabetes mellitus.  Post-service, the first evidence 
of record that the Veteran suffers from diabetes mellitus is a 
September 2004 treatment record from Kaiser Permanente.  Nothing 
in the private medical records from Kaiser Permanente indicates 
that there is any connection between the Veteran's current 
diabetes mellitus and his active military service.  

While the Veteran has opined that his diabetes mellitus was 
caused by his military service, he has presented no evidence to 
support this assertion and medical evidence is generally required 
to establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status such as the 
Veteran's do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Based on the above evidence, the Board finds that entitlement to 
service connection for diabetes mellitus must be denied.  There 
is no evidence that the Veteran was diagnosed with diabetes 
mellitus in service or within one year of service, and the 
Veteran has presented no evidence of diabetes mellitus until more 
than twenty years after separation from service.  Additionally, 
there is no medical evidence suggesting that his military service 
caused his current diabetes mellitus.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to 
the Veteran in August 2007, prior to the initial rating decision.  
This letter informed the Veteran of what evidence was required to 
substantiate his claim and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed of 
how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as private records from Kaiser Permanente.  The appellant 
was afforded a VA medical examination for his tinnitus in August 
2007.  The examination is adequate and probative for VA purposes 
because the examiner relied on sufficient facts and data, 
provided a rationale for the opinion rendered, and there is no 
reason to believe that the examiner did not reliably apply 
reliable scientific principles to the facts and data.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to the Veteran's claims for entitlement to service 
connection for malaria and diabetes mellitus, there are four 
factors for consideration.  These four factors are: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).   

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, as there is no evidence that the Veteran had malaria or 
diabetes mellitus in service, that he currently suffers from 
malaria, or that there is any indication of a connection between 
the Veteran's diabetes mellitus and his military service, there 
is no need to afford the Veteran a VA examination.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


